DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on April 27, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. 10916722 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
In view of applicant’s amendments and arguments, and terminal disclaimer filed on April 27, 2022, the rejections of claims 1-5, 7-9, 11-14 and 20 under 35 U.S.C. 102 or nonstatutory double patenting as stated in the Office Action mailed on February 15, 2022 have been withdrawn.

Reason for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites the second layer further includes a fifth light emitting layer on the third light emitting layer and a sixth light emitting layer on fifth light emitting layer, 3 Atty Docket No. SD-T19063-CA1-KNBany one of the fifth light emitting layer and the sixth light emitting layer emits light of the first color, and another one of the fifth light emitting layer and the sixth light emitting layer emits light of the second color.
Claim 12 recites a light transmitting pattern on the cathode electrode and overlapping the second layer; a filler between the insulation layer and the substrate; and an inorganic layer disposed between the filler and the light transmitting pattern.
Claim 13 recites a light transmitting pattern on the cathode electrode and overlapping the second layer; and the light transmitting pattern includes a base resin and scatterers dispersed in the base resin.
Claim 15 recites the display device further comprises a refractive layer between the wavelength conversion pattern and the blue light blocking filter, and a refractive index of the refractive layer is lower than a refractive index of the wavelength conversion pattern.
Claim 20 recites a first capping layer between the blue light blocking filter and the second refractive layer; and a second capping layer between the wavelength conversion pattern and the cathode electrode, wherein a refractive index of the second refractive layer is lower than a refractive index of the wavelength conversion pattern, a refractive index of the first refractive layer is lower than the refractive index of the wavelength conversion pattern, and the first capping layer and the second capping layer include an inorganic material.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-11, 14 and 16-19 variously depend from claim 1, 13 or 15, so they are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        May 4, 2022